 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         NORTHWEST                                    CASE NO. C18-1494JLR
           ADMINISTRATORS, INC.,
11                                                      ORDER DENYING PLAINTIFF’S
                                 Plaintiff,             AMENDED MOTION FOR
12                v.                                    DEFAULT JUDGMENT

13
           WESTERN HOLSTEIN FARMS,
14         INC.,

15                               Defendant.

16         Before the court is Plaintiff Northwest Administrators, Inc.’s (“Northwest
17   Administrators”) amended motion for default judgment against Defendant Western
18   Holstein Farms (“Western Holstein”). (Am. Mot. (Dkt. # 10); see also Praecipe (Dkt.
19   # 12).) The court has reviewed the motion and Northwest Administrators’ submissions in
20   support of the motion. (See Am. Mot.; see also Am. Reid Decl. (Dkt. # 10); Am.
21   Schumacher Decl. (Dkt. # 11).) For the reasons discussed below, the court DENIES the
22   motion without prejudice.


     ORDER - 1
 1          On April 24, 2019, the court denied Northwest Administrators’ motion for default

 2   judgment. (4/24/18 Order (Dkt. # 9).) The court expressly noted that the second page of

 3   Exhibit H to Jeremy Schumacher’s declaration (“the Interest Worksheet”), a worksheet

 4   that purports to calculate the interest Western Holstein owes the Western Conference of

 5   Teamsters Pension Trust Fund (“the Trust”), “requires additional explanation.” (Id. at 3;

 6   see also Schumacher Decl. (Dkt. # 8) ¶ 20, Ex. H (“Interest Worksheet”) at 71.1) The

 7   court explained that, although Mr. Schumacher states in his declaration that Western

 8   Holstein failed to make any payments on its withdrawal liability after receiving the

 9   Trust’s July 20, 2018, demand letter, the Interest Worksheet appears to suggest that

10   Western Holstein did in fact make several installment payments between June 10, 2018,

11   and April 10, 2019. (4/24/18 Order at 3.)

12          In conjunction with its amended motion for default judgment, Northwest

13   Administrators submits the same Interest Worksheet, with one modification (“the

14   Amended Interest Worksheet”). (See Am. Schumacher Decl. ¶ 20, Ex. H (“Am. Interest

15   Worksheet”) at 71.2) Whereas the Interest Worksheet originally identified “11

16   [p]ayments” (see Interest Worksheet at 71), the Amended Interest Worksheet purports to

17   identify “11 unpaid installments” (see Am. Interest Worksheet at 71). Yet, just as in the

18   original Interest Worksheet, the sixth column of the Amended Interest Worksheet

19   specifies the number of “[d]ays [l]ate” of each installment. (Compare Interest Worksheet

20

21          1
                The court cites the page number at the bottom-right corner of the document.
22          2
                The court cites the page number at the bottom-right corner of the document.


     ORDER - 2
 1   at 71 with Am. Interest Worksheet at 71.) Likewise, the eighth column of both

 2   worksheets specifies the “[t]ime [p]eriod” associated with each installment, which, at

 3   times, appears to correlate with the number of “[l]ate” days for that installment. (Id.)

 4          On its face, this information suggests that Western Holstein made several

 5   installment payments: if a payment is a specific number of “[d]ays [l]ate,” and the total

 6   number of “[d]ays [l]ate” is less than the time between the date the installment was due

 7   and the date the motion for default judgment was filed, then that payment was,

 8   presumably, made. (See Am. Interest Worksheet at 71.) Mr. Schumacher fails to clarify

 9   this ambiguity. (See generally Am. Schumacher Decl.) Moreover, Mr. Schumacher fails

10   to explain the relationship between the total alleged amount of Western Holstein’s

11   liability ($116,063.06) and the total listed at the bottom of the Amended Interest

12   Worksheet ($86,360.23). (See id. ¶ 20; Am. Interest Worksheet at 71; see generally Am.

13   Schumacher Decl.) The court cannot simply overlook these ambiguities, and it declines

14   to further attempt to make sense of the Amended Interest Worksheet on its own. See

15   Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[J]udges are

16   not like pigs, hunting for truffles buried in briefs.”) (quoting United States v. Dunkel, 927

17   F.2d 955, 956 (7th Cir. 1991)).

18          For the foregoing reasons, the court DENIES Northwest Administrators’ amended

19   motion for default judgment (Dkt. # 10) without prejudice to refiling with the corrections

20   discussed herein. The court ORDERS Northwest Administrators to file, within 14 days

21   of the date of this order, a second amended motion for default judgment that clarifies the

22   import of the sixth and eighth columns of the Interest Worksheet and otherwise complies


     ORDER - 3
 1   with Local Rule 55(b). See Local Rules W.D. Wash. LCR 55(b). The court cautions

 2   Northwest Administrators that, in the interest of conserving judicial resources, the court

 3   will consider denying with prejudice the second amended motion for default judgment if

 4   it is inaccurate, insufficiently supported, or inadequately explained.

 5          Dated this 13th day of May, 2019.

 6

 7
                                                       A
                                                       The Honorable James L. Robart
                                                       U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
